DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-10 objected to because of the following informalities:  In line 1 of claim 9, “stage” should be “state”. This appears to be a misspelling. In line 2 of claim 9, there should be the word “and” after the comma after “a supply line” so that it reads “a supply line, and the supply member…”.  Appropriate correction is required.
Claim 10 is included for its dependency from claim 9.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a supply member” in claims 1-3 and 14-15 interpreted as a supply line [0057] and equivalents thereof. Note that for claims 4-13 and 16-20, there is sufficient structure disclosed for “a supply member” to avoid invoking an interpretation under 35 USC 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 9, 11, 13, 16 and 20 recite “the fluid in a supercritical state” there is insufficient antecedent basis for this limitation because claims 1 or 14 recite “a fluid” without reciting “a fluid in a super critical state” and recitation of “a fluid” is referring to a fluid supplied to the supporting chamber (claim 1) or the supporting space (claim 14). Therefore it is not clear that “the fluid in a supercritical state” supplied or provided into the processing chamber is a reference to the “a fluid” supplied to the supporting chamber (claim 1) or supporting space (claim 14). Consistent with the instant specification as filed, the claim is interpreted as inclusive of referring to the same fluid. Applicant is kindly requested to amend the claims to provide clear antecedent basis such as amending claims 1 and 14 to recite “a fluid in a supercritical state” and then to amend the claims above to indicate the fluid in a supercritical state is further supplied into the processing chamber. If applicant is unclear as to whether an amendment addresses this issue or wishes to discuss alternative amendments to address this, applicant may contact examiner for an interview.
Regarding claim 10, the claim recites “a branch line divided from the supply line” in line 2 of the claim. This is unclear because in claim 9 from which claim 10 depends also recites “a branch line divided from the supply line”. It is unclear if this is referring to the same or a separate branch line. Consistent with the instant specification as filed, the claim is interpreted as inclusive of referring to a second branch line. Applicant is kindly requested to amend the claim to clarify this. 
The remaining claims are included for their dependency from a claim above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2018/0102263 of Kim et al., hereinafter Kim.
Regarding claim 1, Kim teaches a supporting device (chamber 4000b Fig 10) for a process chamber (chamber 4000a Fig 10) performing a predetermined process on a substrate [0134] (and abstract), which comprises: a supporting chamber (chamber 4000b Fig 10) disposed to be adjacent to the process chamber  (chamber 4000a Fig 10); and a supply member  (line 4510b Fig 10) for supplying a fluid into the supporting chamber [0139].
Regarding claim 2, Kim teaches the supporting chamber (4000b Fig 10) makes contact with the process chamber (4000a Fig 10).
Regarding claim 3, Kim teaches the apparatus is configured to control the pressure in the chambers and can be operated such that a pressure in the supporting chamber is equal to or greater than a pressure in the process chamber [0139] (note the preset value is the same for the chambers). Further this is directed to the intended operation of the apparatus.
Regarding claim 4, Kim teaches the fluid in a supercritical state [0138] is supplied into the process chamber through a first supply line (4550 Fig 9, note [0136] teaches this is part of the apparatus of Fig 10 but it is not shown) including branch lines (4510a Fig 10) [0136] and the supply member includes a second supply line providing the fluid in the supercritical state into the supporting chamber (4510b Fig 10).
Regarding claim 5, Kim teaches the first supply line includes a first branch line (4510a Fig 10) connected to an upper portion of the process chamber (Fig 10) and a second branch line (4520a Fig 10) connected to a lower portion of the process chamber (Fig 10).
Regarding claim 6, Kim teaches  the first branch line includes a first control valve for adjusting a flow rate of the fluid in the supercritical state, the second branch line includes a second control valve for adjusting a flow rate of the fluid in the supercritical state, and the second supply line includes a third control valve for adjusting a flow rate of the fluid in the supercritical state (Fig 10 and [0097-0098] teaching valves on each supply port 4510 and 4520).
Regarding claim 7, Kim teaches the second branch line passes through the supporting chamber to be connected to the process chamber (Fig 10, note the second chamber includes the portion of the solid material of the upper portion of the support chamber including 4520a, see box below in annotated Fig 10).

    PNG
    media_image1.png
    769
    514
    media_image1.png
    Greyscale

Regarding claim 8, Kim teaches the supporting chamber (4000b) includes a first connection port provided on a side portion thereof (4520b Fig 10) and a second connection port provided on an upper portion thereof (4510b Fig 10).
Regarding claim 9 and 13, wherein the fluid in a supercritical state [0138] is provided into the process chamber through a supply line  (4550 Fig 9, note [0136] teaches this is part of the apparatus of Fig 10 but it is not shown), and the supply member includes a branch line being divided from the supply line and providing the fluid in the supercritical state into the supporting chamber (4510b Fig 10) [0136].
Regarding claim 10, Kim teaches  the fluid in the supercritical state [0138] is supplied into the process chamber through a branch line divided from the supply line (all of 4510 and 4520 branch from 4550 [0136]).
Regarding claim 11, Kim teaches  the fluid in a supercritical state is supplied into the process chamber through a first supply line (4510a Fig 10) and the supply member includes a second supply line providing the fluid in the supercritical state into the supporting chamber (4510b) (all of 4510 and 4520 branch from 4550 [0136]).
Regarding claim 12, Kim teaches the first supply line is connected to a first inlet port (4520a Fig 10, note in this interpretation the side where 4520a enters is part of the process chamber) provided on a side portion of the process chamber (Fig 10) and the second supply line is connected to a second inlet port provided on a side portion of the supporting chamber (4510b or 4520b Fig 10, both are on side portion of the support chamber 4000b Fig 10 in this interpretation).
Regarding claim 14, Kim teaches apparatus for processing a substrate (abstract Fig 10) comprising: a process chamber (4000a Fig 10) providing a processing space in which a predetermined process is performed on the substrate [0138]; and a supporting device (chamber 4000b Fig 10) contacting the process chamber and supporting the process chamber (Fig 10), wherein the supporting device includes a supporting chamber providing a supporting space for supporting components of the process chamber (chamber 4000b is a supporting space for supporting components of processing chamber 4000a) and a supply member (4510b Fig 10) supplying a fluid into the supporting space.
Regarding claim 15, Kim the apparatus is configured to control the pressure in the chambers and can be operated such that a pressure in the supporting chamber is equal to or greater than a pressure in the process chamber [0139] (note the preset value is the same for the chambers). Further this is directed to the intended operation of the apparatus.
Regarding claim 16, Kim teaches the fluid in a supercritical state [0138] is supplied into the process chamber through a first supply line (4550 Fig 9, note [0136] teaches this is part of the apparatus of Fig 10 but it is not shown) including branch lines (4510a Fig 10) [0136] and the supply member includes a second supply line providing the fluid in the supercritical state into the supporting chamber (4510b Fig 10).
Regarding claim 17, Kim teaches the first supply line includes a first branch line connected to an upper portion of the process chamber (4510a Fig 10) and a second branch line (4520a Fig 10) connected to a lower portion of the process chamber [0136].
Regarding claim 18, Kim teaches the second branch line passes through the supporting chamber to be connected to the process chamber (Fig 10, note the second chamber includes the portion of the solid material of the upper portion of the support chamber including 4520a, see box in annotated Fig 10 above).
Regarding claim 19, Kim teaches the supporting chamber includes a first connection port provided on a side portion thereof (4520b Fig 10) and a second connection port connected to an upper portion thereof (4510b (Fig 10).
Regarding claim 20, Kim teaches the apparatus comprising a supply line supplying the fluid in a supercritical state into the process chamber (4510a Fig 10), and the supply member includes a branch line being divided from the supply line and providing the fluid in the supercritical state into the supporting chamber (4510b Fig 10) [0136].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0063493 teaches a chamber 108 (Fig 1) with fluid at supercritical pressure. US 2014/0262024 teaches a supercritical fluid processing chamber (Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716